DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delmas et al (J  ahes Sci. Tech.).
The Delmas et al reference teaches a composite structure, note entire reference.  The composite comprises a protein and a binding agent, nucleation material.  The nucleation material binds to the protein.  The particle can be a protein, note page 358.  There can be more than one binding agent to the particle, note figure 1.  The sole difference between the instant claims and the prior art is the specific areal density of the binding agent (instant claims 1 and 2). However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable density of the binding agent to the protein in the Delmas et al reference in order to increase the yield of the crystalline protein. 
With regards to claim 4, the Delmas reference teaches using a liquid medium, note section 2.6.
 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delmas et al (J  ahes Sci. Tech.).
The Delmas et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the covalent bonding. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable bonding of the binding agent to the protein in the Delmas et al reference in order to ensure proper contact between the two materials.
Claim(s) 6 to 8, 10, 29 to 31, 33, 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delmas et al (J  ahes Sci. Tech.).
The Delmas et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the specific saturation condition. The Delmas et al reference does teach a liquids medium an agent to contact the protein and a means to grow crystals, note, section 2.6. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable conditions for growth in the Delmas et al reference in order to crystallize the protein, (instant claims 8, 29, 33 and 34)
With regards to claims 7 and 30, the Delmas et al reference renders the areal density obvious to one of ordinary skill in the art.
With regards to claims 8 and 31, the Delmas et a reference teaches crystallization of a protein, note entire reference.
With regards to claims 10 , the Delmas et al reference renders the covalent bondng to be obvious to one of ordinary skill in the art.
With regards to claim 38, the Delmas et al reference teaches that the agent have solid surfaces.
Claims 3, 9, 32 and 35 to 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are not shown or render obvious by the prior art as there is no teaching to have the binding agent attach to a specific spot on the protein.

		Examiner’s Remarks
The WO 2005067956,  Ca 2624,964 and Us 2006/0003931 references are merely cited as showing the state of the art in protein crystallization.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714